DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to teach or suggest a projection apparatus comprising:
a light source;
a projection image generation unit that modulates light of the light source and generates a projection image;
a projection lens that projects the projection image generated by the projection image generation unit onto a projection target having projected and recessed portions, where a defocus optical transfer function at a specific frequency has two or more local maximum values and a second largest local maximum value is equal to or greater than 0.5 times a first largest local maximum value;
an oscillation mechanism that oscillates the projection lens in a direction of an optical axis; and

a control unit that controls an amplitude and a period of the oscillation mechanism,
wherein the projection lens projects the projection image on the basis of a synthetic defocus modulation transfer function obtained by the defocus optical transfer function at the specific frequency of the projection lens and a time during which the projection lens stays at coordinates at the amplitude, and
wherein a focal depth of the synthetic defocus modulation transfer function is adjusted to a depth of the projected and recessed portions of the projection target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd